Order, Supreme Court, New York County, entered on January 11,1972, vacating the statement of readiness, unanimously reversed, on the law and the facts and in the exercise of discretion, the motion denied and, in the exercise of discretion, defendant may conduct examinations before trial provided that they be completed on or before September 1, 1973. Appellants shall recover of respondent $40 costs and disbursements of this appeal. A motion to vacate a statement of readiness must be made within 20 days (22 NYCRR 660.4[d] [3]). This motion, brought on 30 days after service of the statement, was untimely and plaintiff should not be penalized therefor by losing his place on the calendar. However, in the exercise of discretion, we direct that defendant may conduct examinations before trial provided that they be completed on or before September 1, 1973. Concur — Kupferman, J. P., Murphy, Lane, Tilzer and Capozzoli, JJ.